DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201911017551.8, filed on 10/24/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (US-20190065027-A1, hereinafter Hauenstein) in view of Miller , IV et al. (US-20190325633-A1, hereinafter Miller)

Regarding Claim 10, Hauenstein teaches an electronic device (Hauenstein, Fig. 1A, portable multifunction device), 
comprising: a processor (Hauenstein, Fig. 1A, Element 120 Processor); and a memory (Hauenstein, Fig. 1A, Element 102 Memory) for storing an instruction capable of being executed by the processor, wherein the processor is configured to (Hauenstein, Paragraph [0015], memory storing one or more programs; the one or more programs are configured to be executed by the one or more processors and the one or more programs): 
receive a display instruction, wherein the display instruction is configured to trigger the electronic device to display an animation corresponding to an animation model (Hauenstein, Paragraph [0240], the transition from the simulated view of the virtual model <read on virtual model> from the perspective of person 5060 to a view of the augmented reality environment, displayed in response to detecting input 5066. FIG. 5A40 illustrates the view of the augmented reality environment. In some embodiments, the transition from the simulated perspective view to the view of the augmented reality environment includes an animated transition that optionally includes an animation of flying from the position of the virtual object [0421], device 100 displays an animated transition from the augmented reality environment (FIG. 5A29) to the simulated field of view of the virtual model from the perspective of vehicle 505 (FIG. 5A31). Displaying an animated transition (e.g., an animation of flying) between the view of the augmented reality environment and the simulated view of the virtual model from the perspective of the virtual user interface object); 
obtain a spatial parameter of an image device, wherein the spatial parameter indicates coordinates in a spatial model (Hauenstein, Paragraph [0468], the computer system transitions from displaying the simulated environment <read on spatial model>, including the virtual model, in the first viewing mode to displaying the simulated environment, including the virtual model, in a second viewing mode. The mode change criteria include a requirement that the first gesture corresponds to an input that changes a spatial parameter (e.g., orientation, size and/or position) of the simulated environment relative to the physical environment); 
determine an initial position of the animation model in the spatial model based on the spatial parameter (Hauenstein, Paragraph [0468], the first gesture corresponds to an input that changes a spatial parameter (e.g., orientation, size and/or position) of the simulated environment relative to the physical environment); and 
display the animation at the initial position [[ based on a skeleton animation, wherein the skeleton animation is generated ]] based on the animation model (Hauenstein, Paragraph [0011], first virtual user interface object in a virtual model that is displayed at a first respective location in the simulated environment that is associated with the physical environment of the computer system. Paragraph [0421], the computer system displays an animated transition from the augmented reality environment to the simulated field of view of the virtual model from the perspective of the first virtual user interface object in the virtual model (e.g., an animation from the perspective of a viewer moving (e.g., flying) from an initial position with a view of the augmented reality environment as displayed to the position of the first user interface object in the virtual model with the simulated field of view).
	Hauenstein does not explicitly disclose but Miller teaches display the animation at the initial position based on a skeleton animation, wherein the skeleton animation is generated based on the animation model (Miller, Paragraph [0124]. [0151], [0154],
The virtual character processing system 682 can be configured to generate and update a 3D model of a user; to render the outward appearance of the virtual avatar and a hierarchical set of interconnected joints (e.g., a core skeleton) for animating the mesh. the core skeleton might resemble the anatomical skeleton of a human. Although the core skeleton for rigging purposes may not map exactly to an anatomically-correct skeleton, it may have a sub-set of joints in analogous locations with analogous orientations and movement properties; A lower-order skeletal system is one which drives one or more higher-order skeletal systems. Conversely, higher-order skeletal systems are ones which are driven or controlled by a lower-order skeletal system. For example, whereas the movements of the core skeleton of a character might be controlled manually by an animator, the core skeleton can in turn drive or control the movements of a higher-order skeletal system).
Miller and Hauenstein are analogous since both of them are dealing with image animation. Hauenstein provided a way of using touch-sensitive controlled by user to control the animation by matching the virtual modeling in the simulation environment within the augmented reality environment. Miller provided a way of using core skeleton animation in the image animation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate skeleton animation taught by Miller into modified invention of Hauenstein such that during the image animation in the augmented reality environment, system will be able to use the core skeleton animation to estimate the animation route which can in 

Regarding Claim 11, the combination of Hauenstein and Miller teaches the invention in claim 10.
The combination further teaches wherein the processor is further configured to execute the instruction to: receive a one-click operation, a long-press operation or a continuous click operation of the user at a preset position of a screen of the electronic device (Hauenstein, Paragraph [0054], movement of a touch-sensitive surface (e.g., a touch-sensitive display or trackpad) is, optionally, interpreted by the user as a "down click" or "up click" of a physical actuator button); and 
generate the display instruction based on the one-click operation, the long-press operation or the continuous click operation (Hauenstein, Paragraph [0076], contact/motion module 130 optionally detects contact with touch-sensitive display system 112 (in conjunction with display controller 156) and other touch-sensitive devices (e.g., a touchpad or physical click wheel); contact/motion module 130 and display controller 156 detect contact on a touchpad).

Regarding Claim 12, the combination of Hauenstein and Miller teaches the invention in claim 10.
The combination further teaches wherein said spatial parameter comprises:  position coordinates and a direction of the image device in the spatial model (Hauenstein, Paragraph [0468], first gesture corresponds to an input that changes a spatial parameter (e.g., orientation, size and/or position) of the simulated environment relative to the physical environment; a swipe gesture to rotate or translate the simulated environment, and/or an input to display a point of view (POV) of another device viewing the simulated environment).

Regarding Claim 13, the combination of Hauenstein and Miller teaches the invention in claim 12.
wherein the processor is further configured to execute the instruction to: determine the coordinates of the initial position by adding the position coordinates of the image device with a first displacement (Hauenstein, Paragraph [0054], physical displacement of a device relative to a previous position of the device, physical displacement of a component (e.g., a touch-sensitive surface) of a device relative to another component (e.g., housing) of the device, or displacement of the component relative to a center of mass of the device that will be detected by a user with the user's sense of touch),
 wherein the first displacement is calculated based on a preset distance scalar and a first direction (Hauenstein, Paragraph [0316], [0420], the contact 5446 moves along the touch-sensitive display of device 5412 in a direction indicated by arrow 5450. In response to the movement of the contact 5446, virtual box 5420 has moved within the plane indicated by the movement projections 5448 in the direction indicated by arrow 5450; the computer system, using image analysis, determines an updated orientation of the one or more cameras to the physical object, and uses the determined orientation to update the representation), and 
(Hauenstein, Paragraph [0471], the computer system changes the displayed perspective of the simulated environment in a direction and by an amount that corresponds to a direction and amount of movement of the second gesture, such as a swipe or rotational gesture).

Regarding Claim 14, the combination of Hauenstein and Miller teaches the invention in claim 10.
The combination further teaches wherein the processor is further configured to execute the instruction to: determine an origin of a parent space; and display multiple animations at positions with a same offset in a second direction relative to the origin of the parent space (Hauenstein, Paragraph [0422], in response to the second input that corresponds to the request to display the augmented reality environment, the computer system: displays an animated transition from the simulated field of view of the virtual model to the augmented reality environment (e.g., an animation from the perspective of a viewer moving (e.g., flying) from the position of the first user interface object in the virtual model with the simulated field of view to a position with a view of the augmented reality environment; [0441], The adjustment of the first virtual user interface object in the first direction is constrained to movement in a first set of two dimensions of the virtual three-dimensional space; the computer system adjusts the appearance of the first virtual user interface object (e.g., by resizing, translating, and/or skewing) in a second direction that is different from the first direction. The second direction is determined based on the movement of the first input in two dimensions)

Regarding Claim 15, the combination of Hauenstein and Miller teaches the invention in claim 14.
wherein the processor is further configured to execute the instruction to: display the animations circularly at a time interval (Hauenstein, Paragraph [0401], When a time-lapse animation is displayed showing the construction over a period of several days, light filters are applied to the portions of the live preview that are not obscured by the virtual scene, such that lighting changes throughout the days are applied to the physical objects surrounding the building model that are also included in the live preview).

Regarding Claim 17, the combination of Hauenstein and Miller teaches the invention in claim 10.
The combination further teaches wherein the processor is further configured to execute the instruction to:  receive an operation instruction of the user (Hauenstein, Paragraph [0115], touch-sensitive display system 112, display system controller 156, contact module 130, graphics module 132, and text input module 134, browser module 147 includes executable instructions to browse the Internet in accordance with user instructions); and 
switch into a displayed state or a paused state (Hauenstein, Paragraph [0073], memory 102 stores device/global internal state 157, as shown in FIGS. 1A and 3. Device/global internal state 157 includes one or more of: active application state, indicating which applications, if any, are currently active; display state, indicating what applications, views or other information occupy various regions of touch-sensitive display system 112; sensor state, including information obtained from the device's various sensors and other input or control devices 116; and location and/or positional information concerning the device's location and/or attitude; [0372], the appearance of stabilization toggle 5616 is changed (e.g., the toggle changes from an unshaded state to a shaded state) to indicate that a transition from a non-stabilized mode of operation to a stabilized mode of operation has occurred, as shown in FIG. 5F16b).

Regarding Claim 18, the combination of Hauenstein and Miller teaches the invention in claim 10.
The combination further teaches wherein the processor is further configured to execute the instruction to: fix the initial position when the image device moves (Hauenstein, Paragraph [0216], device 100 updates the display of virtual building model 5012 so as to maintain display of the initial contact point on virtual roof 5012-a at the location of contact 5020).

	Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 10 but as a method and the combination of Hauenstein and Miller teaches all the limitations as of Claim 10. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 14 and therefore is rejected under the same rationale.

Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 15 and therefore is rejected under the same rationale.

Regarding Claim 7, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 8, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of claim 10 and the combination of Hauenstein and Miller teaches all the limitations as of 


Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.


Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (US-20190065027-A1, hereinafter Hauenstein) in view of Miller , IV et al. (US-20190325633-A1, hereinafter Miller) as applied to Claim 1, 10 above respectively and further in view of Schmid et al. (“Interactive Decal Compositing with Discrete Exponential Maps”, 2006, hereinafter Schmidt)

Regarding Claim 16, the combination of Hauenstein and Miller teaches the invention in claim 15.
The combination does not explicitly disclose but Schmid teaches wherein the processor is further configured to execute the instruction to: select a model decal for each animation model;  generate second animations corresponding to the animation model based on the model decal; and display the second animations in the next cycle (Schmid, Page 605, 606, 611 Decals were limited to deformed rectangles by the iterative mass-spring mesh optimization approach taken to parameterization. Our decals are based on a local exponential map parameterization (Section 4) which is generated from a single point and geodesic radius, simplifying the user interface and supporting automatic creation of decals. Our modeling system is based on hierarchical implicit surfaces. where the surface is a composition of simpler shapes. After texturing is complete, each decal is associated with the nearest shape and stored at local coordinates in the shape’s reference frame. A rectangular or cylindrical decal shape is required by the iterative mass-spring optimization technique used to move decals. It is noted by iteratively adjust the model decal, it will be processed in multiple cycles).
Schmid and Hauenstein are analogous since both of them are dealing with image animation. Hauenstein provided a way of using touch-sensitive controlled by user to control the animation by matching the virtual modeling in the simulation environment within the augmented reality environment. Schmid provided a way of using interactive decal image steps in the image animation processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate interactive decal modeling taught by Schmid into modified invention of Hauenstein such that during the image animation in the augmented reality environment, system will be able to use the interactive decal modeling during the image animation in order to efficiently generate the animation result.

Regarding Claim 7, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0365883 A1	Augmented reality interface for interacting with displayed maps
US 2008/0259077 A1 	Shape preserving mappings to a surface
US 20060075092 A1 	System and method for determining the status of users and
devices from access log information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YuJang Tswei/Primary Examiner, Art Unit 2619